DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 8/4/22.  Claim 1 was amended; claims 2, 5-7, 10-11 were cancelled; and claims 13-20 were previously withdrawn.  Claims 1, 3-4, 8-9, and 12-20 are presently pending; claims 1, 3-4, 8-9, and 12 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 8/4/22, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn.
Applicant’s arguments, see page 11 of Remarks, filed 8/4/22, with respect to the rejections of claims 10-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 10-11 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pages 11-12 of Remarks, filed 8/4/22, with respect to the rejections of claims 1, 3, 8-9, and 12 under 35 U.S.C. 103 as being unpatentable over Park (US Pub. 2008/0289118) in view of Tezduyar (WO 2005/085511) have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 8-9, and 12 under 35 U.S.C. 103 have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected with traverse in the reply filed on 10/7/19. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 3-4, 8-9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As persuasively argued by applicant in pages 11-12 of Remarks filed 8/4/22, independent claim 1 was amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 5, thereby overcoming the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Park (US Pub. 2008/0289118) in view of Tezduyar (WO 2005/085511).  Park teaches that when the level of unbalance is determined to be equal to or greater than a predetermined level, the rotational speed of the motor is decelerated from the first speed to the third speed and perform such that the laundry dispersion operation (2) is executed again [Fig. 5; ¶0058, ¶0104], but does not teach that when the laundry dispersion operation is repeated a predetermined number of times, the controller is configured to finish the operation of determining the amount of laundry without executing the second sensing period and analyze the data obtained during the first sensing period into data in a maintenance period, data in an acceleration period, and data in a deceleration period, and determine the amount of the laundry by analyzing the current value on the maintenance period, the acceleration period, and the deceleration period of the first sensing period.  To the contrary, Park teaches away from determining the amount of laundry during the first sensing period: “It is not possible to confirm the size of a load during the laundry wrapping process (2), and therefore it is not possible to accurately limit the unbalance to a desired size” [¶0120].  Tezduyar is unable to remedy the deficiencies of Park to arrive at the configuration defined by newly amended independent claim 1.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest all features of the invention defined by claim 1.  For at least the above reasons, claims 1, 3-4, 8-9, and 12 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected with traverse in the reply filed on 10/7/19. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711